Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 11/3/2021 have been fully considered. Applicant’s arguments towards claims 21-24 are not persuasive because the amendments to these claims do not incorporate the objected to allowable subject matter and addressed by the prior art as set forth below.

Allowable Subject Matter
Claims 4, 7-20, and 25-30 are allowed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 20170176533A1 to Kulkarni view of 20180039678 to de Lavarene


Regarding claim 21,
Kulkarni teaches a computer implemented method comprising: 
receiving, at a database proxy instance, one or more database statements via a first client connection with a first client application (abstract, ¶ 44, 54, 70, receiving database message); 

identifying a connection state associated with the first client connection, wherein the connection state is based at least in part on a previous database statement sent by the first client application over the first client connection (abstract, ¶ 44, 54, 70, identifying connection of associated database instance); Inventor(s): Chayan BISWAS et al.Examiner: Ryan J. JAKOVAC 

Application No.: 16/673,689-6/13- Art Unit: 2445obtaining, based at least in part on the connection state, a first database connection from a pool of database connections between the database proxy instance and the database instance (abstract, ¶ 44, 54, 70, obtaining connection with database instance and sending statements via connection), 

wherein the obtaining comprises sending, via the first database connection, a second one or more database statements to cause the first database connection to adhere to the connection state associated with the first client connection, wherein the second one or more database statements are selected based at least in part on the connection state (fig. 8, ¶ 40-44, command send to peer NoSQL proxy);

sending the one or more database statements via the first database connection (abstract, ¶ 40-44, fig. 7-8).

Kulkarni fails to teach but de Lavarene teaches:

determining that the first client connection is not pinned to any database connection to a database instance (abstract, ¶ 3-4, 15); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of de Lavarene. The motivation to do so is that the teachings of de Lavarene would have been advantageous in terms of repurposing connections (de Lavarene, abstract, ¶ 27, 42).







Regarding claim 22, 24,
Kulkarni teaches: 

determining, by the database proxy instance, that the first client connection is to be pinned to the first database connection; receiving a second one or more database statements via the first client connection; determining that the first client connection is pinned to the first database connection; and sending the second one or more database statements via the first database connection (abstract, ¶ 40-44, fig. 7-8).  

Regarding claim 23,
Kulkarni teaches a system comprising: 

a first one or more electronic devices to implement one or more database instances; and a second one or more electronic devices to implement one or more database proxy instances, the one or more database proxy instances including instructions that upon execution cause the one or more database proxy instances to (abstract, ¶ 40-44, fig. 7-8): 

receive one or more database statements via a first client connection with a first client application (abstract, ¶ 44, 54, 70, receiving database message);

identify a connection state associated with the first client connection, wherein the connection state is based at least in part on a previous database statement sent by the first client application over the first client connection (abstract, ¶ 44, 54, 70, identifying connection of associated database instance); Inventor(s): Chayan BISWAS et al.Examiner: Ryan J. JAKOVAC 

obtain, based at least in part on the connection state, a first database connection from a pool of database connections between the database proxy instance and the database instance (abstract, ¶ 44, 54, 70, obtaining connection with database instance and sending statements via connection), 

wherein to obtain the first database connection the one or more database proxy instances are to send, via the first database connection, a second one or more database statements to cause the first database connection to adhere to the connection state associated with the first client connection, wherein the second one or more database statements are selected based at least in part on the connection state (fig. 8, ¶ 40-44, command send to peer NoSQL proxy); and

send the one or more database statements via the first database connection (abstract, ¶ 40-44, fig. 7-8).

Kulkarni fails to teach but de Lavarene teaches: determine that the first client connection is not pinned to a database connection to a database instance (abstract, ¶ 3-4, 15). Motivation to include de Lavarene is the same as presented above. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445